Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 1 and new claims 129-144); and the species (see below) in the reply filed on 09/22/2021 is acknowledged.
The elected species are;
(A) In Claim 1 
(a) a first amplification oligomer comprising a first target-hybridizing sequence 
(iii)that is from about 15 to about 33 contiguous nucleotides in length, is contained in the sequence of SEQ ID NO:97 and comprises SEQ ID NO:101; and
(b) a second amplification oligomer comprising a second target-hybridizing sequence that is from about 15 to about 33 contiguous nucleotides in length, and
(iii) is contained in SEQ ID NO:70 and comprises SEQ ID NO:48.
(B) the first amplification oligomer comprises or consists of the sequence selected from the group consisting of: SEQ ID NO 8; and the second amplification oligomer comprises or consists of the sequence selected from the group consisting of: SEQ ID NO: 34.
(Claims 129-130 and 133)
(C)  a capture probe oligomer comprising or consisting of SEQ ID NO:43; and a detection probe oligomer comprising a target-hybridizing sequence consisting of SEQ ID NO:42. (Claims 135-136 and 139-140)
(m) SEQ ID NO:8 and SEQ ID NO:34. (Claim 134)
(E) first and second amplification oligomer target-hybridizing sequences and a detection probe target-hybridizing sequence respectively comprising or consisting of SEQ ID NO:8 and SEQ ID NO:34 and SEQ ID NO:37, 42, 91, 92, or 93. (Claim 142)
Currently, Claims 1, 78, 124-125, and 129-144 are pending.
Claim 78 and 124-125 are withdrawn because it is directed to non-elected invention. 
Claims 1, and 129-144 are under the examination.
Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an 
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures SEQ ID NO: 1-101. However, not all SEQ ID NOs listed in the specification are not included in sequence listing (Text file), for example, SEQ ID NO: 82 is not disclosed in the text file. 
The required sequence identifier must be provided with the sequence[s].
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Claim Objections
4.	Claim 133 is objected to because of the following informalities:  the claim recites SEQ ID NO: 82 which was not disclosed in sequence listing text file, as described above. 
.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
6.	Claims 1, 129-132, and 134-144 are rejected under 35 U.S.C. 103 as being unpatentable over Chelliserry (Chelliserry et al. Pub. No.: US 2016/0201144 A1, priority date of 20 October 2014).
With regard to claim 1, the claim is directed to detecting Babesia species nucleic acid using two amplification oligomers (consonance  with elected SEQ ID NO: 101 that is contained in SEQ ID No: 97; and SEQ ID NO: 48 that is contained in SEQ ID NO: 70) for amplifying a target region of Babesia species specific target nucleic acid via a series of method step comprising contacting the two amplification oligomers with a sample, performing amplification reaction; and detecting the presence or absence of the amplification product that indicates the presence or the absence of the target organism in the sample. 
Chelliserry teaches a method of detecting a target nucleic acid that is 18S rRNA from a pathogenic organism of genus Babesia including Babesia species of Babesia microti in a blood sample (e.g. red blood cells) (see claims 21-23, and 30; para 0013, 0070-0071, 0075-0088). Chelliserry teaches the method that comprises contacting the released target from the sample with a capture probe and an immobilized probe (see claim 21 and 30-31, also see 0011, 0047-0057, 0074-0088). The capture probe having a first segment complementary to the target and a second segment complementary to the immobilized probe, wherein the target binds to the capture probe, and wherein the bound capture probe binds to the immobilized probe (see claim 21 and 30-31, also see 
Chelliserry teaches a method of target capture assay that comprises one or more capture probes, an immobilized probe, a sample, and a suitable medium to permit hybridization of the target capture oligomer to the target nucleic acid and of target capture oligomer to the immobilized probe (para 0075-0076). Chelliserry further teaches performing transcription mediated amplification reaction using the Babesia target nucleic acid in the sample as template, first promoter primer and second primer (see claim 28, para 0074, 0079-0086, Examples 1-3). 
Chelliserry teaches detecting the resulting amplification with a detection probe; and detection of the amplified target RNA products during amplification or following amplification (claim 28, para 0081-0083, 0087, Examples 1-3). Chelliserry teaches that the detection probe is a nucleic acid or other molecule that binds specifically to a target sequence and which binding results, directly or indirectly, in a detectable signal to indicate the presence of the target sequence (e.g. using a label attached to one end of the detection probe that includes fluorescent label and chemiluminescent label) (para 0046-0050, 0088). Chelliserry also teaches the detection probe comprises a fluorescent label (e.g. Fluorophore) or quencher (para 0088) (Limitation of claims 137-140, 143-144). Chelliserry teaches using oligomers containing 2'-O-methyl linkages or 2’-methoxy or 2'-fluoro substituted RNA in the method (para 0041)  (Limitation of claim 140).
In addition, Chelliserry teaches a method of purifying the target nucleic acid in the sample using a nucleic acid probe-based purification (see para 0090) (Limitation of claim 135).
Chelliserry teaches that the target is 18S rRNA of Babesia microti ; and the RNA sequence of Babesia microti is as shown in SEQ ID NO:5 and primers and probes used in the method are shown in Table 1 (see claims 30-31, Example 1 para 0099-0103, Example 3, para 0108-0111, and pages 10, 25-26, Table 1). Thus, Chelliserry teaches the method steps for specifically detecting Babesia species nucleic acid in a sample, as recited method steps in the claim 1.
Particularly, Chelliserry teaches detecting Babesia 18S rRNA in the samples using primes [i.e. Non-T7 primer (SEQ ID NO: 1) and T 7 promoter primer (SEQ ID NO: 2)], a probe (SEQ ID NO: 3); and a target capture oligonucleotide (TCO) probe (SEQ ID NO: 4) (Table 1, para 0025-0029, page 25-26). These sequences are the fragments of SEQ ID NO: 5 (see below, thick black underlined sequences). SEQ ID NO: 5 comprises the sequences contained in non-T7 primer (SEQ ID NO: 1) (from nucleotide 416 to 434), the probe (detection probe) (SEQ ID NO: 3) (from nucleotide 486 to 505), and a target capture oligonucleotide (TCO) probe (SEQ ID NO: 4) (from nucleotide 390 to 411). SEQ ID NO: 5 also comprises the sequences contained in part of the sequences from T7 primer (SEQ ID NO: 2) (e.g. from nucleotide 524 to 557) (see below). Thus, the nucleic acid sequences contained in non-T7 primer, T7 primer, the detection probe and TCO probe are fragments of SEQ ID NO: 5 (see the underlined sequences in black). 
Babesia microti, as taught by the reference shows 99.0% matched with the RNA sequence of Babesia microti (i.e. SEQ ID NO: 61, 1205 nucleotides in length) disclosed in the specification (see page 99). 
 With regard to recited SEQ ID NOs in the claims (SEQ ID NO: 97, SEQ ID NO:101, SEQ ID NO: 70, SEQ ID NO: 48, SEQ ID NO: 8, SEQ ID NO: 34, SEQ ID NO: 78, SEQ ID NO: 43, SEQ ID NO: 42, SEQ ID NO: 59, SED ID NO: 65) are the fragments of RNA of Babesia microti as shown in SEQ ID NO: 5 of the reference (see below).




    PNG
    media_image1.png
    381
    653
    media_image1.png
    Greyscale
[AltContent: connector]                   
    PNG
    media_image2.png
    497
    907
    media_image2.png
    Greyscale

claim 1, the claim is directed to using two nucleotides (elected species): first amplification oligomer of SEQ ID NO: 101 which is contained in SEQ ID NO: 97; and second amplification oligomer of SEQ ID NO: 48 which is contained in SEQ ID NO:70. 
The nucleic acid sequence alignment results for SEQ ID NO: 97 and SEQ ID NO: 101 show 100% matched with the sequences on SEQ ID NO: 5 of the reference [thick blue underline for SEQ ID NO: 97 (from nucleotide 856 to 892) and thick yellow underline for SEQ ID NO: 101 (from nucleotide 861 to 884)].
The nucleic acid sequence alignment results for SEQ ID NO: 70 and SEQ ID NO: 48 show 100% matched with the sequences on SEQ ID NO: 5 of the reference [thick green underline for SEQ ID NO: 70 (from nucleotide 690 to 716) and thick orange underline for SEQ ID NO: 48 (from nucleotide 696 to 719)]. Thus, SEQ ID NO: 97 (and SEQ ID NO: 101) and SEQ ID NO: 70 (and SEQ ID NO: 48), first and second amplification oligomers comprising a target-hybridizing sequence, respectively, are the fragments of SEQ ID NO: 5 shown in the reference (Pub. No.: US 2016/0201144 from the application 14/918131). As described above, the first amplification oligomer comprising a first-target sequence (i.e. recited SEQ ID NO 101 contained in SEQ ID NO: 97) is considered a capture probe having a first segment complementary to the target and a second segment complementary to the immobilized probe (i.e. the second amplification oligomer comprising a second-target sequence, SEQ ID NO: 48 contained in SEQ ID NO: 70), in the method of step of contacting, as taught by the reference.  


Claims 129-130 and 134, which depend from claim 1, the claims are directed to the first amplification oligomer that comprises SEQ ID NO: 8, and the second amplification oligomer that comprises SEQ ID NO: 34, respectively.
With regard to claim 129, the nucleic acid sequence alignment result for SEQ ID NO: 8 shows 100% matched with portion of sequences on SEQ ID NO: 5, of the reference [gray underline for SEQ ID NO: 8 (from nucleotide 856 to 885), indicating SEQ ID NO: 8 (i.e. the sequence having the first amplification oligomer), indicating that SEQ ID NO: 8 is the fragments of the SEQ ID NO: 5 of the reference. Furthermore, the specification discloses that SEQ ID NO: 7 (5’ aatttaatac gactcactat agggagagct ttcgcagtag ttcgtcttta acaaatc 3’, 57 in length) is T7 promoter primer and SEQ ID NO:8 (5’ gctttcgcag tagttcgtct ttaacaaatc 3’, 30 in length) has the same sequence with SEQ ID NO: 8 without promoter sequence (see page 95). Thus, SEQ ID NO: 8 is considered a primer sequence.
With regard to claim 130, the nucleic acid sequence alignment result for SEQ ID NO: 34 shows 100% matched with portion of sequences on SEQ ID NO: 5 of the reference [gray underline for SEQ ID NO: 34 (from nucleotide 695 to 715)]. This indicates that SEQ ID NO: 34 (i.e. the sequence having the second amplification oligomer), is the fragment of SEQ ID NO: 5 of the reference. The specification discloses that SEQ ID NO: 34 (5’ gagaaaacta gagtgtttca a 3’, 21 in length) is Non-T7 primer (see page 96). In this regard, as described above, Chelliserry teaches using T 7 primer and Non-T7 primer (Table 1, para 0025-0029) in detecting Babesia 18S rRNA in the samples, at the locations indicated in SEQ ID NO: 5 (see above), whereas the location 
With regard to claim 135, the nucleic acid sequence alignment result for SEQ ID NO: 78 shows 100% matched with portion of sequences on SEQ ID NO: 61 (see below from nucleotide 274 to 314) and the result also shows having the portion of sequences of SEQ ID NO: 78 in SEQ ID NO: 5 of the reference (thin blue underline, from nucleotide 274 to 309). This indicates that SEQ ID NO: 78 (i.e. a capture probe oligomer comprising a target-hybridizing sequence), is a fragment of SEQ ID NO: 5 of the reference.

    PNG
    media_image3.png
    294
    737
    media_image3.png
    Greyscale

With regard to claim 136, the nucleic acid sequence alignment results for SEQ ID NO: 43 is the fragment of SEQ ID NO: 5 of the reference (see below).

    PNG
    media_image4.png
    165
    588
    media_image4.png
    Greyscale


137-138, the nucleic acid sequence alignment results for SEQ ID NO: 65 and SEQ ID NO: 59 show 100% matched with portion of sequences on SEQ ID NO: 5 of the reference [thick red underline for SEQ ID NO: 65 (from nucleotide 752 to 821) and thick red underline for SEQ ID NO: 59 (from nucleotide 755 to 771)]; and theses sequences are identical. This indicates that SEQ ID NO: 65 and SEQ ID NO: 59 (i.e. detection probe oligomers comprising a target-hybridizing sequence) are the fragments of SEQ ID NO: 5 of the reference.
	Taken together, with regard to claims 1, 129-132, 134, 136, 138-140, and 142, the recited sequences are the fragments of RNA sequence of Babesia microti shown in SEQ ID NO: 5, as taught by the reference. Ad described above, the reference teaches the method of detecting Babeisa species via a series of method steps comprising “contacting”, “amplifying” and “detecting” using target nucleic acid as template with non-T7 primer, T7 promoter primer, capture probe and detection probe. 
	With regard to claim 1, Chelliserry does not teach using a first amplification oligomer (i.e. SEQ ID NO: 101 contained in SEQ ID NO: 97) and a second amplification oligomer (i.e. SEQ ID NO: 48 contained in SEQ ID NO: 70). Furthermore, Chelliserry does not teach particularly sequences recited in the claims. For example, the first amplification oligomer comprises SEQ ID NO: 8 and the second amplification oligomer comprises SEQ ID NO: 34, which are considered primers, as described above; capture probes for purifying the target nucleic acid (SEQ ID NO: 78, SEQ ID NO: 43); detection probes (SEQ ID NO: 59, SEQ ID NO: 42 and SEQ ID NO: 65). 


Babesia microti), and a second amplification oligomer comprising a second target-hybridizing sequence in view of the prior of record. The prior art Chelliserry teaches a method of detecting Babesia species that comprise contacting the target sample with capture probe having a first segment complementary to the target and a second segment complementary to the immobilized probe in the hybridization assay, performing amplification reaction using primers and detecting the amplified product via detection probe (with a fluorescent label); and purifying the target nucleic acid using nucleic-acid based probe. The teachings of Chelliserry include all the limitations the method of the claimed invention including recited sequences which are the fragments of 18S RNA Babeisa macroti sequence shown in SED ID NO: 5. Designing the first and second amplification probes, capture and detection probes and primers (with desired continuous length) which are equivalent to those taught in the art, is considered routine experimentation particularly since the nucleic acid sequence of the recited SEQ ID NOs are the fragment of the Babeisa macroti sequence, was known in the art as demonstrated above. Furthermore, the ordinary artisan would have had more than a reasonable generating a promoter primer that comprising a promoter sequence located at 5’ to the first target hybridizing sequence depending of on the location of the sequence, as the Babeisa sequence, as known (Limitation of claim 131). The prior art is replete with guidance and information necessary to permit the ordinary artisan to design the probes and the primers for detecting Babesia species in a sample. 
Babesia species in a sample (e.g. blood sample) and to identify a specific Babesia species in the sample. Further the skilled artisan would have found it obvious to try the first and second amplification probes and other sequences in detecting Babesia, recited in the claimed method because the artisan would have had a finite number of identified, predictable sequence options for the recited sequences, and the artisan would have had good reason to pursue these known options, which were within the artisans technical grasp. Thus, for the reasons provided above, the claimed SED ID NOs, would have been obvious to one of ordinary skill in the art. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JULIET C SWITZER/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        

/W.T.J./                Examiner, Art Unit 1634